DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 05/12/2021.  These drawings are not acceptable.
37 CFR 1.84(q) requires that lead lines “must originate in the immediate proximity of the reference character and extend to the feature indicated.” It is noted by the Examiner that “the feature indicated” is not depicted in Fig. 4, nor in Fig. 5.
37 CFR 1.84(r) states that “Arrows may be used at the ends of the lines, provided that their meaning is clear”. It is noted by the Examiner that the meaning (if any) of solid black rectangles at the end of each lead line for reference numeral 1 is unclear. Furthermore, solid black shading areas are not permitted. See 37 CFR 1.84(m).
Alleged locations of 1 in proposed replacement Figs. 4-5 constitute new matter.
The existence of 1 in proposed replacement Fig. 4 constitutes new matter. Although “can be equipped with the operating arrangement 1” is disclosed in [0056], this falls short of a disclosure regarding whether or not the Fig. 4 device is or is not actually so equipped. Only prior art features are visible in proposed replacement Fig. 4; however, the required label “Prior Art” has been omitted.
The existence of 1 in proposed replacement Fig. 5 constitutes new matter. Although “can be equipped with the operating arrangement 1” is disclosed in [0057], this falls short of a disclosure regarding whether or not the Fig. 5 device is or is not actually .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volkswagen (DE2009018955 A1) in view of Sumitomo (JP 2014-149675 A) in view of Leap Frog (“LEAP START TM Parent User Guide”, 91-003380-009, VTech Holdings LTD, 2017) in view of Playskool (“ALPHIE TM”, 33216, Hasbro, 2010).
As recited in independent claim 18, Volkswagen shows a method for re-configuring an operating arrangement of a construction machine (When reading the preamble in the context of the entire claim, the recitation “of a construction machine” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.), wherein the operating arrangement includes 
an operating device (including computing device 10) having a touch-sensitive display (including 11 and 12 taken together, wherein 11 is touch sensitive and 12 is a display as disclosed in [0026]) for inputting operating instructions (see [0026] “for entering commands by touching the touch screen 11”) by an operator ([0012] “touchscreen can be touched by an operator”) and an operating mask ([0027] “Above the touch screen 11, a mask with recesses 14, 15 and 16 is arranged”);
wherein the operating device (including computing device 10) comprises at least one first alignment feature (see substantially rectangular shape) for aligning the operating mask ([0027] “Above the touch screen 11, a mask with recesses 14, 15 and 16 is arranged”) on the operating device (including computing device 10) in a pre-defined operating position (see position of 2 in Fig. 1, for example) relative to the operating device (including computing device 10), 
the operating mask ([0027] “Above the touch screen 11, a mask with recesses 14, 15 and 16 is arranged”) is attached to the operating device (including computing device 10) in the operating position (see position of 2 in Fig. 1, for example) and at least partially covers (parts other than the areas under 14, 15 and 16 are covered) the touch-sensitive display (including 11 and 12 taken together), and 
localization markers (recesses 14, 15, and 16 are localization markers, for example) of the operating mask ([0027] “Above the touch screen 11, a mask with recesses 14, 15 and 16 is arranged”) lie over specified areas (see areas beneath 14, 15 and 16) of the display (including 11 and 12 taken together) and facilitate locating ([0009] “at least one edge region of the recess forms a guide”) the specified areas (see areas beneath 14, 15, and 16, for example) of the display 
As recited in independent claim 18, Volkswagen is silent regarding whether said operating mask is detachably attached.
Regarding the limitation “detachably” in claim 18: The mere act of making known prior art parts separable is not an invention. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").
Furthermore, as recited in independent claim 18, Sumitomo teaches that detachably attachable masks (see [SOLUTION] “design panel (50) is detachably mounted on the holding member so as to be separated from an operation unit”) are desirable (see [PROBLEM TO BE SOLVED] “allows easy change of appearance at a low cost”).
Moreover, the Examiner finds that detachable attachment was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to make Volkswagen’s mask detachable as taught by Sumitomo. The rationale is as follows: one of ordinary skill in the art would have had reason to allow easy change of appearance at low cost as taught by Sumitomo (“allows easy change of appearance at a low cost”, see [PROBLEM 
As recited in independent claim 18, Volkswagen is silent regarding first and second operating masks that are each attachable to the operating device, the method comprising: removing the first operating mask from the operating device; aligning the second operating mask in a second pre-defined operating position relative to the operating device by use of at least one of the at least one first alignment feature of the operating device; and detachably attaching the second operating mask to the operating device in the second pre-defined operating position for the second operating mask; wherein the second operating mask covers the touch-sensitive display at least partially after the second operating mask has been attached to the operating device, and localization markers of the second operating mask lie over second specified areas of the touch- sensitive display and facilitate finding the second specified areas of the touch-sensitive display for entering instructions.
As recited in claim 18, Sumitomo shows that first (see 50 in Fig. 1) and second (see 50 in Fig. 4) operating masks are each detachably attachable (see [SOLUTION] “design panel (50) is detachably mounted on the holding member so as to be separated from an operation unit”) to the operating device (including circuit board 10), the method comprising:
removing the first operating mask (50 in Fig. 1) from the operating device (including circuit board 10), 
aligning the second operating mask (compare Fig. 4 to Fig. 1) in a pre-defined operating position (“the design panel 50 is changed” [0023]) relative to the operating device (“operating unit” [0023]) by use of at least one first alignment feature (see alignment features in annotated 
detachably attaching (“detachably mounted on the holding member so as to be separated from an operation unit” [SOLUTION]) the second operating mask (see 50 in Fig. 4) to the operating device (“operating unit” [0023]) in the second pre-defined operating position (see position of 50 in Fig. 4) for the second operating mask (which happens to be the same operating position as for the first mask shown in Fig. 1); wherein the second operating mask (see 50 in Fig. 4) covers the touch-sensitive display (including 15 and 41 taken together) at least partially (see partial covering in Fig. 4) after the second operating mask (see 50 in Fig. 4) has been (detachably) attached to the operating device (“operating unit” [0023]), and localization markers (see 53 in Fig. 4, for example) of the second operating mask (see 50 in Fig. 4) lie over second specified areas (i.e., areas under 53) of the touch-sensitive display (including 15 and 41 taken together) and facilitate finding the second specified areas (i.e., areas under 53) of the touch-sensitive display (including 15 and 41 taken together) for entering instructions (e.g., up arrow is a temperature increase instruction, down arrow is a temperature decrease instruction).
Moreover, the Examiner finds that detachably attached first and second masks were predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to interchange the mask of Volkswagen with a mask having a different design as taught by Sumitomo. The rationale is as follows: one of ordinary skill in the art would have had reason to quickly and cheaply change the appearance of the vehicle at the user’s whim as taught by Sumitomo (“the appearance can be changed flexibly” [0007]; “appearance can be changed 

    PNG
    media_image1.png
    443
    672
    media_image1.png
    Greyscale

As recited in independent claim 18, Volkswagen is silent regarding changing programming of the touch-sensitive display.
As recited in independent claim 18, Leap Frog shows changing programming of the touch-sensitive display (“Download Companion Audio for Purchased LeapStart Book … download companion audio for each of your books”, see “Get Started with your Sampler Book”).
Moreover, the Examiner finds that changing programming of the touch-sensitive display was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art before the effective filing date to change programming of the touch-sensitive display. The rationale is as follows: one of 
As recited in independent claim 18, Volkswagen is silent regarding whether the localization markers of the second operating mask are arranged in such a way that at least one localization marker of the second operating mask is located above an area of the touch-sensitive display different than areas above which localization markers of the first operating mask were located.
As recited in independent claim 18, Playskool shows that specified areas (see “orange” and “blue”, for example, on the “Color Exploration” mask) of a second operating mask (“Color Exploration”) are arranged (see arrangement of six colors on the “Color Exploration” mask) in such a way that at least one specified area (“orange”, for example) of the second operating mask (“Color Exploration”) is located at a location (see location of “orange” on the “Color Exploration” mask) different from (compare location of “orange” to location of radio icon) where specialized areas (see radio icon on the “Counting Song” mask, for example) of a first operating mask (“Counting Song”) were located (see location of radio icon on the “Counting Song” mask).
Moreover, the Examiner finds that locating at least one specified area at a location different from other specialized areas was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art before the effective filing date to arrive at the recited relative locations of localization markers/specified areas in the course 
As recited in claim 17, Volkswagen is silent regarding whether detachably attaching the second operating mask comprises screwing onto the operating device, clipping onto the operating device and/or sliding onto the operating device.
As recited in claim 17, Sumitomo shows that detachably attaching the second operating mask comprises clipping onto the operating device and/or sliding (insofar as clipping and/or sliding is inherent to the Fig. 2 structure) onto the operating device (“operating unit” [0023]). (Limitations other than clipping and/or sliding are recited in the alternative.)
Moreover, the Examiner finds that clipping and/or sliding were predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art before the effective filing date to clip and/or slide masks onto the device of Volkswagen as taught by Sumitomo. The rationale is as follows: one of ordinary skill in the art would have had reason to retain the installed mask until the user intends to remove the installed mask for the purpose of deliberately interchanging first and second masks as is readily apparent from the appearance of Fig. 2, rather than accidentally removing a mask. 
Allowable Subject Matter
Claims 1-4, 6-15, and 19 are allowed.
See reasons for indicating allowable subject matter stated in the non-final rejection mailed 02/12/2021.
Response to Arguments
Applicant’s arguments with respect to independent claims 1 and 19 and their dependent claims have been fully considered and are persuasive.
Applicant’s arguments with respect to claim(s) 17-18 have been fully considered but are moot because the new ground of rejection relies on some references not applied in the prior rejection of record.
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to Applicant’s speculation on page 15 “it is respectfully believed that if the design panel shown in Figure 4 of Sumitomo were used to replace the design panel shown in Figure 1, the resulting device would be inoperable”: The Examiner has considered Applicant’s belief thoroughly and notes that patentability decisions are made upon prior art evidence, rather than upon mere belief. In this case, the prior art reference Sumitomo explicitly discloses “holding member 20 of the operation unit can detachably hold both the design panel 50 shown in the first embodiment and the design panel 50 shown in the second embodiment, in other words, Since the design panel 50 of any of the embodiments can be mounted on a common operation unit, the appearance is changed by adopting the design panel 50 shown in any of the embodiments according to needs. Is also possible” [0030]. This prior art reference is presumed to be operable/enabling. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). See MPEP 2121(I). See also In re Antor Media Corp., 689 F.3d 1282, 103 USPQ2d 1555 (Fed. Cir. 2012). 
In response to applicant's argument that Sumitomo would somehow be rendered inoperable if different areas were accessible through holes of different design panels: It is noted by the Examiner that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Volkswagen discloses a variety of opening locations and shapes (compare Figs. 3, 4, 5, and 6), wherein each and every disclosed arrangement is achievable by a person of ordinary skill in the art. 
In response to applicant's argument that “the purpose of the replaceable design panels 50 of Sumitomo is only to change the appearance of the device, but not to change the function”: The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In this case, the prior art is clear that identical programming need not accompany non-identical masks. Leap Frog discloses different audio corresponding to different books (i.e., masks) with different arrangements of different words and different images. Playskool’s “Counting Song” mask prompts user input to play a different song from the song played by identical user input prompted by the “ABC Song” mask. Such obvious functional adaptations to different masks are within the level of ordinary skill in the art, regardless whether or not Sumitomo’s swapped masks are disclosed as cosmetic.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANNE WATKO whose telephone number is (571)272-7597.  The examiner can normally be reached on Monday approx. 1PM-5PM, Tuesday approx. 1PM-2PM and 3PM-6PM, Wednesday approx. 3PM-6PM, Thursday approx. 1PM-2PM and 3PM-6PM, and Friday approx. 3PM-7PM, flexing as needed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JULIE ANNE WATKO
Primary Examiner
Art Unit 2627



/Julie Anne Watko/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        07/12/2021